DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.   The claims now stand rejected over previously cited prior art.  See the rejections below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2016/0073195 A1 to Adamson et al (“Adamson”), and further in view of US Patent Pub. 2017/0134860 A1 to Kuksenkov et al (“Kuksenkov”), and further in view of WO 98/31188 to Azima et al (“Azima”).  
As to claim 1, Ahn discloses a display apparatus (See Fig. 5) comprising: 
a thin plate-shaped display cell (110) that displays images; 
a substrate; 
a plurality of exciters (330, 340, 350, 360) that is disposed on side of a back surface of the display cell and causes the display cell to vibrate; wherein
each of the plurality of exciters is able to vibrate the display cell independently of each other at a frequency of 20 hz and disposed in a spatial region, in the substrate, spaced apart from each other (¶ 0075, 0086), and each of the exciters is in contact with a respective vibration transmission member (410, 420) having a characteristic of repelling at least in a sound wave frequency region, wherein the vibration transmission member has a characteristic of repelling in the sound wave frequency region and following in the frequency region below the sound wave frequency region (¶ 0065, 0075, 0086; Ahn discloses the vibration control plates can be configured to control frequency and intensity of the transmitted vibration. Further, Ahn discloses a frequency range in which the vibration members operate to follow and frequencies outside of this frequency range in which the vibration members repel.).  
Ahn fails to disclose wherein the plurality of exciters are configured to cause the plurality of exciters to be regarded as one exciter when the plurality of exciters generates vibration in the display cell.  
However, Ahn discloses an exemplary embodiment where the vibration members 310 and 320 can vibrate in a stereo scheme.  
 Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ahn to drive the two exciters with the same signal, e.g., cause the plurality of exciters to be regarded as one exciter when the plurality of exciters generates vibration in the display cell, so as to generate stereo sound as suggested by Ahn.  Examiner takes Official Notice that it's well known in the art that a single sound output is supplied to multiple speakers in order to generate stereo sound.
Further, Ahn fails to disclose each of the plurality of exciters is disposed in a region a maximum width of which is less than or equal to a half wavelength of 20 kHz.
Adamson discloses each of the plurality of exciters is disposed in a region a maximum width of which is less than a half wavelength of a frequency (¶ 0072).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn with the teachings of Adamson wherein each of the plurality of exciters is disposed in a region a maximum width of which is less than or equal to a half wavelength of a frequency, as suggested by Adamson thereby similarly enhancing the output of the vibration members and causing a desired degree of cancelation to give control and/or smoothing.  
Ahn in view of Adamson fails to disclose wherein the display cell includes a glass substrate (¶ 0024).
Kuksenkov discloses wherein the display cell includes a glass substrate (¶ 0024).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Adamson with the teachings of Kuksenkov wherein the display cell includes a glass substrate, as suggested by Kuksenkov thereby similarly using known configurations/materials for forming substrates in display panels in the device of Ahn modified.  
Ahn in view of Adamson and Kuksenkov fails to disclose one or more heat dissipation sheets disposed between the display cell and the vibration transmission members. 
Azima discloses an apparatus further comprising one or more heat dissipation sheets fixed to transmission members to assist in cooling (See col. 3, lines 35-40; claim 11).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Adamson and Kuksenkov with the teachings of Azima further comprising one or more heat dissipation sheets, as suggested by Azima thereby similarly using known elements such as heat dissipation sheets disposed between the exciter the mounting substrate for  preventing overheating of the electronic device.  
As to claim 9, Azima modified fails to disclose wherein the one or more heat dissipation sheets are configured by an aluminum alloy.  However, the examiner takes Official Notice such that it is known in the art for using aluminum alloy as a heat dissipation material given its ability dissipate heat easily especially in exciter configurations.  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2016/0073195 A1 to Adamson et al (“Adamson”), and further in view of US Patent Pub. 2017/0134860 A1 to Kuksenkov et al (“Kuksenkov”), and further in view of WO 98/31188 to Azima et al (“Azima”), and further in view of US Patent Pub. 2004/0086144 A1 to Kallen.
As to claim 3, Ahn in view of Adamson, Kuksenkov and Azima fails to disclose wherein the exciters each have a housing made by die-casting.
Kallen discloses wherein the exciters each have a housing made by die-casting (¶ 0037).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Adamson, Kuksenkov and Azima with the teachings of Kallen wherein the exciters each have a housing made by die-casting, as suggested by Kallen thereby similarly using a known method for forming housing structures in transducers/speakers such as die-casting.  
As to claim 4, Ahn discloses an exciter that is fixed to the back surface of the display cell (Ahn, Fig. 5, exciter 330, 340, 350, 360 fixed to back surface of display cell 110), but fails to disclose further comprising: a counter plate that is disposed to face the display cell with a predetermined gap provided therebetween, wherein in each of the exciters, the housing is fixed to the counter plate.
Further, Azima discloses further comprising:  a counter plate that is disposed with a predetermined gap provided therebetween, wherein in each of the exciters, the housing is fixed to the counter plate (See Fig. 13).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn modified with the teachings of Azima further comprising:  a counter plate that is disposed with a predetermined gap provided therebetween, wherein in each of the exciters, the housing is fixed to the counter plate, as suggested by Azima thereby similarly using known configurations which use a counter plate for attaching an exciter in an apparatus.  
As to claim 5, Azima discloses wherein in each of the exciters, the housing is fixed to a position that is different from a position facing the exciter, with respect to the back surface of the radiator (See Fig. 13).   
The limitations regarding the display cell are taught by Ahn in view of Adamson above.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2016/0073195 A1 to Adamson et al (“Adamson”), and further in view of US Patent Pub. 2017/0134860 A1 to Kuksenkov et al (“Kuksenkov”), and further in view of WO 98/31188 to Azima et al (“Azima”), and further in view of US Patent No. 5,537,482 to Janning.  
As to claim 6, Ahn in view of Adamson, Kuksenkov and Azima discloses an exciter that is fixed to the back surface of the display cell (Ahn, Fig. 5, exciter 330, 340, 350, 360 fixed to back surface of display cell 110), but fails to disclose wherein each of the exciters further comprises:  planar coils fixed to a surface; and a permanent magnet that is disposed to face the plurality of planar coils with a predetermined gap provided therebetween.
Janning discloses wherein each of the exciters further (See Fig. 1) comprises: 
planar coils (12) fixed to a surface; and
a permanent magnet (14) that is disposed to face the plurality of planar coils with a predetermined gap provided therebetween.
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Adamson, Kuksenkov and Azima with the teachings of Janning wherein each of the exciters further comprises:  planar coils fixed to a surface; and a permanent magnet that is disposed to face the plurality of planar coils with a predetermined gap provided therebetween, as suggested by Janning thereby similarly using a known configuration so as to reduce the thickness of the display apparatus.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2015/0341714 A1 to Ahn et al (“Ahn”) in view of US Patent Pub. 2016/0073195 A1 to Adamson et al (“Adamson”), and further in view of US Patent Pub. 2017/0134860 A1 to Kuksenkov et al (“Kuksenkov”), and further in view of WO 98/31188 to Azima et al (“Azima”), and further in view of US Patent No. 5,537,482 to Janning, and further in view of WO 2008/029083 A1 to Boyd et al (“Boyd”)
As to claim 7, Ahn in view of Adamson, Kuksenkov, Azima and Janning discloses respective exciters that are fixed to a surface opposite to the display cell (Ahn, Fig. 5, exciter 330, 340, 350, 360 fixed to back surface of display cell 110), but fails to disclose wherein the respective exciters are fixed to the planar coils and each have a printed circuit board, the printed circuit board being fixed to a surface, and in the respective exciters, the planar coils are formed on a surface of the printed circuit board.  
Boyd discloses wherein the respective exciters are fixed to the planar coils and each have a printed circuit board, the printed circuit board being fixed to a surface, and in the respective exciters, the planar coils are formed on a surface of the printed circuit board (See Fig. 1; pg. 12, line 22-pg. 13, line 2).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ahn in view of Adamson, Kuksenkov, Azima and and Janning with the teachings of Boyd wherein the respective exciters are fixed to the planar coils and each have a printed circuit board, the printed circuit board being fixed to a surface, and in the respective exciters, the planar coils are formed on a surface of the printed circuit board, as suggested by Boyd thereby similarly using known configurations such as printed circuit boards which allow for connections between components of the display apparatus of Ahn modified.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624